Citation Nr: 0107684	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable disability rating for tinnitus.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to March 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO in Reno, Nevada, now has jurisdiction 
over the veteran's claims folder.

It is noted that the veteran initially requested a Travel 
Board hearing in conjunction with his appeal.  However, by a 
statement dated in May 2000, the veteran withdrew his request 
for a personal hearing.  38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  The veteran has reported that his tinnitus has been a 
persistent problem since his period of active duty.

2.  Although the veteran reported in November 1998 that he 
experienced tinnitus in his left ear about once a month, he 
reported in December 1999 that his ears were ringing all the 
time.

CONCLUSION OF LAW

The criteria for a 10 percent disability rating for the 
veteran's tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.87a, 
Diagnostic Code 6260 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.

Background.  The veteran's service medical records show that 
he was treated in May 1987 for a traumatic ruptured tympanic 
membrane of the right ear secondary to swimming in a pool.  
He reported that he was at the 7 foot depth, when he had the 
onset of a warm feeling and other symptoms.  Among other 
things, he complained of ringing in his ears.  It was noted 
that there was no prior history of tinnitus.

On a November 1998 VA audio examination, the veteran 
recounted his 1987 treatment for a ruptured tympanic membrane 
of the right ear.  He also recounted that during service he 
worked in an office with nearby aircraft (no hearing 
protection), and that he was exposed to gun fire for 
qualifications (wore ear plugs).  Regarding his tinnitus, the 
veteran reported that it began while on active duty.  He 
reported that his tinnitus was in the left ear (unilateral as 
opposed to bilateral).  Additionally, he reported that it 
occurred once a month for a short time (periodic as opposed 
to constant).  It was further noted that it had no effect on 
his daily life.  The veteran described the loudness/pitch as 
"roaring like the ocean" with loudness rated as 2 to 3 on a 
1 to 10 scale.

In the December 1998 rating decision, the RO, among other 
things, granted service connection for tinnitus.  The RO 
noted the May 1987 in-service treatment, and stated that 
service connection had been established as directly related 
to military service.  A noncompensable (zero percent) 
disability rating was assigned pursuant to Diagnostic Code 
6260, effective September 30, 1998.  The RO stated that a 
noncompensable rating was assigned unless the record showed 
persistent tinnitus as symptom of head injury, concussion, or 
acoustic trauma.

The veteran appealed to the Board contending that he was 
entitled to a compensable disability rating for his tinnitus.  
In his December 1999 Notice of Disagreement, the veteran 
asserted that his tinnitus was a continuing problem and that 
his ears were ringing all of the time.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The severity of tinnitus is evaluated pursuant to Diagnostic 
Code 6260.  Under this Code, a 10 percent evaluation is 
assigned when the tinnitus is persistent as a symptom of head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a compensable rating of 10 percent for 
his tinnitus.

The Board notes that no objective medical determination is on 
file to the effect that the veteran's tinnitus is definitely 
a symptom of head injury, concussion, or acoustic trauma.  As 
mentioned above, the veteran's service medical records 
reflect that he initially complained of tinnitus in 
conjunction with a traumatic ruptured right tympanic membrane 
secondary to swimming.  However, assuming that the veteran's 
tinnitus is a symptom of head injury, concussion, or acoustic 
trauma, the veteran has reported that it has been a 
persistent problem since his period of active duty.  Further, 
the record reflects that while the veteran reported on the 
November 1998 VA audio examination that he experienced 
tinnitus in his left ear about once a month, he reported in 
December 1999 that his ears were ringing all the time.  At 
the very least, this tends to indicate that the 
symptomatology of the veteran's tinnitus had increased in 
severity since the time of the November 1998 VA audio 
examination.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the symptomatology of his tinnitus more nearly 
approximates the criteria for a 10 percent disability rating 
under Diagnostic Code 6260.  38 C.F.R. §§ 3.102, 4.3, 4.7.  
The rating schedule does not provide for a disability rating 
in excess of 10 percent for tinnitus.  Accordingly, the Board 
concludes that the veteran is entitled to a disability rating 
of no more than 10 percent for his tinnitus.

Finally, the Board has also considered a higher rating under 
38 C.F.R. § 3.321, and finds that the veteran's tinnitus is 
not manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321 (2000).



ORDER

Entitlement to a compensable disability rating of 10 percent 
for tinnitus is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

